 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MITCHELL DIXON, JR.,                              No. 2:18-cv-00722-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    TARGET SUPER MARKET, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking
18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 16, 2019, the Court denied Plaintiff’s application to proceed in forma pauperis
21   because Plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and granted
22   Plaintiff fourteen days within which to pay the $400 filing fee for this action. (ECF No. 6.)
23   Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
24   dismissal of this action. Id. Plaintiff has not paid the fee or otherwise responded to the order.
25          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
26   Dated: July 11, 2019
27

28
                                                        1    Troy L. Nunley
                                                             United States District Judge
